~* Client Ref.:
AFFIDAVIT OF SERVICE

U.S. DISTRICT COURT OF THE STATE
STATE OF NEW YORK - EASTERN DISTRICT

 

Civil Number: 2:19-cv-7194 (DRH)
Carlos Amaya (AKT)

Plaintiff Filed On:
vs

Emesto Decena and Emie's Auto Detailing, Inc.
Defendant

 

State of New Jersey:
Bergen County ss:

I James Reap, being duly sworn according to law upon my oath, depose and say: Deponent is not a
party to this action, has no direct personal interest in this litigation, is over eighteen years of age and resides in the State of New Jersey.

That on 02/20/2020 at 10:12 AM., at 404 Clifton Avenue, Clifton, NJ 07011
Deponent served the within Summons in a Civil Action, Civil Cover Sheet and Complaint

On Ernesto Decena

PERSONAL/INDIVIDUAL: By delivering thereat a true copy of each to Ernesto Decena personally, deponent knew said Individual so
served to be the Individual described as Ernesto Decena therein.

DESCRIPTION: Ernesto Decena is described to the best of deponent’s ability at the time and the circumstances of service as follows:

Gender: Male Race/Skin: Tan. Hair: Black Age: 50-59 Yrs. Height: 5'8" - 5'11" Weight: 150 -174 Lbs. Glasses: No Other: Facial
Hair

| certify that the foregoing statements made by me are true, correct and my free act and deed. | am aware that if any of the
foregoing statements made by me are willfully false, | am subject to punishment.

 

A ay a.
| IAMES/REAP, Process Server
Job-#-201468-———
James F. Sullivan, P.C.
; 52 Duane Street, 7th Floor New York, NY 10007
My Commission Expires November 30, 2022 (212) 374-0009

 

CALLAHAN LAWYERS SERVICE, 90 MAIN STREET, Suite 204, HACKENSACK, NJ 07601
